Title: From John Adams to Jean de Neufville & Fils, 3 July 1782
From: Adams, John
To: Neufville, Jean de, & Fils (business)



The Hague July 3. 1782
Gentlemen

I have received your Letter of Yesterday, and as to the Bills of Exchange, you will please to Send them to me, for Examination and Acceptance.
As to your Accounts; I called, at your House, the Morning I left Amsterdam, with the Cash in order to discharge them, but not finding you within I was obliged to come away to this Place, from whence I wrote to Messrs Willinks &c desiring them to pay you, who answered me that they had offered it, but you had made Some difficulty about receiving it.
However, whenever, or wherever it is paid, there must be two Accounts made out, one against the United States of America, and the other against me, and whenever this is done I am ready to pay the Money here, or Messrs Willinks &c will pay it at Amsterdam, but Receipts must be taken upon each Account as a Voucher.
I Shall not dispute the Articles of the Accounts although I think it was very imprudently managed to pay the Stamps &c &c upon all the obligations, before it was known, that not more than four of them could be disposed of. And the Expences for Advertisements in the News Papers when there could not be more than four or five Creditors or Possessors of Obligations, appear still more extraordinary.
I will enter however into no Disputes but pay the Accounts when presented to me or desire Messrs Willinks &c to pay them when presented to them, that there may be an End of this Business.
Meantime I have the Honour to be, your most obedient sert

J. Adams


P.S. There is the Expence of the Picture of General Washington, and that of the Frame of my sons, which I beg you to add to my private Account, as I see those Articles are omitted.

